Citation Nr: 1000670	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  07-20 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for diabetes mellitus.

2.  Entitlement to a disability rating in excess of 30 
percent for posttraumatic stress disorder (PTSD).  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his son


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 
1969.

The matter of entitlement to a disability rating in excess of 
30 percent for PTSD comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2006 rating decision by 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 2006, a 
statement of the case was issued in April 2007, and a 
substantive appeal was received in June 2007.

The matter of entitlement to a disability rating in excess of 
20 percent for diabetes mellitus comes before the Board on 
appeal from a January 2006 RO rating decision.  A notice of 
disagreement was received in February 2006, a statement of 
the case was issued in April 2007, and a substantive appeal 
was received in June 2007.

In September 2009, the Veteran testified at a Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this proceeding is associated with the claims file.

During the September 2009 Board hearing, the Veteran stated 
that he has not worked since 1977, and that part of his 
inability to work is due to his service-connected PTSD.  The 
Board acknowledges the recent judicial holding in Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, 
the United States Court of Appeals for Veterans Claims held 
that a request for a TDIU, whether expressly raised by the 
Veteran or reasonably raised by the record, is not a separate 
'claim' for benefits, but rather, can be part of a claim for 
increased compensation.  In other words, if the claimant or 
the evidence of record reasonably raises the question of 
whether the Veteran is unemployable due to a disability for 
which an increased rating is sought, then part and parcel 
with the increased rating claim is the issue whether a TDIU 
is warranted as a result of that disability.  The Board views 
the Veteran's testimony regarding being unfit to work as 
raising the issue of entitlement to a TDIU.  Accordingly, for 
purposes of clarity, this issue is listed on the first page 
of this Remand.

The issue of entitlement to a disability rating in excess of 
30 percent for PTSD and the TDIU issue are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The Veteran's service-connected diabetes mellitus requires an 
oral hypoglycemic agent and a restricted diet, but not 
regulation of activities.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 
4.3, 4.7, 4.119, Diagnostic Code 7913 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify and assist claimants.



I. Notice

The VCAA provides that VA has a duty to notify claimants of 
any information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

The notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in November 2005.  This notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.  Since the appellate 
issue in this case (entitlement to assignment of a higher 
initial rating for diabetes mellitus) is a downstream issue 
from that of service connection (for which the November 2005 
VCAA letter was duly sent), another VCAA notice is not 
required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Board notes that in Vasquez-Flores v. Peake, 22 Vet. App. 
37 (2008), the Court clarified VA's notice obligations in 
increased rating claims.  The instant appeal originates, 
however, from a rating decision granting service connection 
and assigning an initial rating.  Consequently, Vasquez-
Flores is inapplicable.  Furthermore, the Board notes that 
the United States Court of Appeals for the Federal Circuit 
recently vacated the holding of the Veteran's Court in 
Vazquez-Flores, which required the VA to notify a veteran of 
alternative diagnostic codes or potential "daily life" 
evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  Nevertheless, the RO provided the 
appellant Vazquez-Flores notice by a letter dated in May 2008 
(prior to the March 2009 supplemental statement of the case).  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination).  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006). 

II. Duty to Assist

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
Veteran's service treatment records, VA treatment records, 
private treatment records, and Social Security Administration 
records are on file.  There is no indication of relevant, 
outstanding records which would support the Veteran's claim.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

The Veteran was afforded VA examinations in December 2005 and 
June 2008.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The examination reports are thorough and contain sufficient 
information to decide the issue on appeal.  Thus, the Board 
finds that further examination is not necessary.

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran to notify and assist him have been 
fulfilled with respect to the issue of entitlement to a 
disability rating in excess of 20 percent for diabetes 
mellitus and the appellant is not prejudiced by a decision on 
the claim at this time. 

Increased Rating

The Veteran contends that the severity of his service-
connected diabetes mellitus warrants a higher disability 
rating.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service- connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's diabetes mellitus is rated under Diagnostic 
Code 7913, which provides a 20 percent rating for diabetes 
requiring insulin and restricted diet; or oral hypoglycemic 
agent and restricted diet.  See 38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2009).  A 40 percent rating is warranted for 
diabetes requiring insulin, restricted diet, and regulation 
of activities.  A 60 percent rating requires the use of 
insulin, a restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  A total rating 
of 100 percent is warranted when the disability requires more 
than one daily injection of insulin, a restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  Note 1 to Diagnostic Code 7913 provides that 
compensable complications from diabetes mellitus are to be 
evaluated separately unless they are part of the criteria 
used to support a 100 percent evaluation; however, 
noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.  38 C.F.R. § 
4.119, Diagnostic Code 7913 (2009).

Competent medical evidence is required to establish 
"regulation of activities," namely, avoidance of strenuous 
occupational and recreational activities, for a 40 percent 
rating under Diagnostic Code 7913.  See Camacho v. Nicholson, 
21 Vet. App. 360, 364 (2007).

Factual Background

The present appeal involves the Veteran's claim that the 
severity of his service-connected diabetes mellitus warrants 
a higher disability rating.  Historically, a January 2006 
rating decision granted service connection for diabetes 
mellitus and assigned a 10 percent disability rating, 
effective May 12, 2005.  Subsequently, a March 2007 rating 
decision increased the disability rating from 10 percent to 
20 percent, effective May 12, 2005.  The Veteran contends 
that this evaluation does not accurately reflect the severity 
of his disorder.  As the maximum schedular rating was not 
assigned, this issue remains in appellate status.  AB v. 
Brown, 6 Vet. App. 35 (1993).

The Veteran was afforded a VA examination in December 2005.  
The examiner stated that the onset of the Veteran's diabetes 
mellitus was early in 2004.  During the examination, the 
Veteran reported that did not take medication for his 
diabetes, but that he made dietary modifications.  He 
reported seeing his primary care provider about every 6 to 12 
months.  The Veteran denied hospitalizations for diabetic 
ketoacidosis or hypoglycemic reactions.  The examiner stated 
that the Veteran had no limitation or restriction of 
activities due to the diabetes, and no bowel and bladder 
problems attributable to diabetes.  The Veteran denied kidney 
problems; foot ulcers or diabetic skin disease or amputation; 
and symptoms or history of coronary artery disease, 
cerebrovascular disease, peripheral vascular disease or 
diabetic gastroparesis.  The examiner stated that the Veteran 
did not have symptoms suggestive of diabetic peripheral 
neuropathy.  The examiner stated that there was no evidence 
of end organ damage or complications from the diabetes.  The 
examiner diagnosed the Veteran with type 2 diabetes, and 
stated that it was controlled with only some dietary 
modification.  

The Veteran was also afforded a VA examination for his eyes 
in December 2005.  The examiner concluded that the Veteran 
did not have diabetic retinopathy or macular edema.

In August 2006, the Veteran was afforded a VA examination for 
his claimed heart problem secondary to his service-connected 
diabetes mellitus and PTSD.  During the examination the 
Veteran reported hypoglycemic reactions approximately once a 
week.  The examiner stated that there was no history of 
diabetic ketoacidosis or hospitalization for diabetes.  The 
Veteran was taking medication for his diabetes, as well as on 
a low sugar and low fat diet; however, he did not have any 
specific chloric restriction.  The examiner stated that the 
Veteran's activity level was not restricted due to diabetes.  
The Veteran denied bladder or bowel dysfunction or anal 
pururitis secondary to diabetes.  There was no history of 
diabetic peripheral neuropathy, or gastroparesis or 
significant skin changes.  The examiner concluded that it was 
more probable than not that the Veteran's June 2006 
myocardial infarction was not purely secondary to his 
diabetes mellitus.

The Veteran was afforded another VA examination in June 2008.  
During the examination, the Veteran reported taking 
medication for controlling his diabetes, and that he was not 
on a diabetic diet.  The Veteran denied diabetic ketoacidosis 
or hypoglycemic reactions requiring hospitalization.  He 
reported seeing his primary care provider about every 4 to 6 
months.  There were no bowel or bladder problems attributable 
to diabetes, and no medically indicated limitation or 
restriction of activities from the diabetes.  The examiner 
noted that an eye examination from about a year prior showed 
no evidence of diabetic eye disease.  The Veteran denied 
kidney problems, foot ulcers, diabetic skin disease or 
amputations, and diabetic gastroparesis.  The examiner found 
no symptoms suggestive of diabetic peripheral neuropathy.  
The examiner stated that erectile disfunction was not 
attributable to the Veteran's diabetes.  The examiner found 
no evidence of any limitations or current disability from 
coronary artery disease, and no evidence of either end organ 
damage or complications of diabetes.  The examiner diagnosed 
the Veteran with type 2 diabetes, and stated that it did not 
cause functional or occupational impairment apart from the 
need to take the medication on a regular basis.

VA treatment records document that the Veteran received 
frequent treatment for his diabetes mellitus.  Treatment 
records show that the Veteran's diabetes mellitus requires an 
oral hypoglycemic agent and a restricted diet; however, the 
evidence does not establish regulation of activities.

During the September 2009 Board hearing, the Veteran 
contended that his diabetes mellitus warranted a higher 
disability rating.  The Veteran testified that he has not 
worked since 1977 due to his back and knees, as well as his 
inability to get along with other people.  The Veteran 
testified that he takes pills for his diabetes.  The Veteran 
further testified that he could not recall a doctor ever 
telling him to restrict his activities in any way due to his 
diabetes.  The Veteran's spouse testified that the Veteran's 
care provider insists that the Veteran be on a restricted 
diet and restrict his physical activities in order to prevent 
hypoglycemia or ketoacidosis.  The Veteran's spouse further 
testified that the Veteran's diabetes had increased in 
severity and that he has experienced hypoglycemic reactions, 
but that he had not been hospitalized for the reactions. 

The Board notes that the Veteran's Social Security 
Administration records and private treatment records are not 
relevant to the matter of entitlement to a disability rating 
in excess of 20 percent for diabetes mellitus, as they 
pertain to a time period prior to the Veteran being diagnosed 
with diabetes mellitus.

Analysis

The essential element of the criteria for a 40 percent 
rating, which distinguishes it from the criteria of a 20 
percent rating, is regulation of activities, and the 
essential elements of the criteria for a 60 and 100 percent 
rating are episodes of ketoacidosis or hypoglycemic reactions 
requiring hospitalizations or visits to a diabetic care 
provider.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  In 
the present case, there is no competent medical evidence of 
regulation of activities or episodes of ketoacidosis or 
hypoglycemic requiring hospitalizations or visits to a 
diabetic care provider.  Although the Veteran requires an 
oral hypoglycemic agent and is on a restricted diet, 
regulation of activities, that is, avoidance of strenuous 
occupational and recreational activities, has not been 
established by the medical evidence, as no health-care 
provider has instructed the Veteran to avoid strenuous 
occupational and recreational activities due to his diabetes.  
In addition, the examiner from the June 2008 VA examination 
stated that the Veteran's diabetes mellitus did not cause 
functional or occupational impairment apart from the need to 
take the medication on a regular basis.  Furthermore, VA 
treatment records do not evidence episodes of ketoacidosis or 
hypoglycemic reactions requiring hospitalizations or visits 
to a diabetic care provider.

The Board is aware of the Veteran's, as well as his spouse's, 
assertions as to the severity of his diabetes mellitus.  
However, the Veteran and his spouse are not competent to 
provide an opinion requiring medical knowledge or a clinical 
examination by a medical professional, such as an opinion 
addressing whether a service-connected disability satisfies 
diagnostic criteria.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Moreover, to the 
extent that the Veteran can testify as to observable 
symptoms, see Falzone v. Brown, 8 Vet. App. 398, 405 (1995), 
his testimony and observations are outweighed by the VA 
outpatient treatment records and examination reports, as 
discussed above, which show that he does not require 
regulation of activities.

In sum, during the course of this appeal, the competent 
evidence shows that the Veteran has not had regulation of 
activities, the condition that warrants a 40 percent rating, 
and no episodes of ketoacidosis or hypoglycemic reactions 
requiring hospitalizations or visits to a diabetic care 
provider, the conditions that warrant 60 and 100 percent 
ratings under Diagnostic Code 7913.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to a 
disability rating in excess of 20 percent for diabetes 
mellitus; therefore, the claim for a disability rating in 
excess of 20 percent is denied.

In addition, staged ratings are not applicable, since at no 
point did the Veteran's diabetes mellitus even remotely 
approximate the criteria for a disability rating in excess of 
20 percent.  Fenderson v. West, 12 Vet. App. 119 (1999).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the medical evidence and the symptoms described 
by the Veteran fit within the criteria found in Diagnostic 
Code 7913.  In short, the rating criteria contemplate not 
only his symptoms but the severity of his diabetes mellitus.  
For these reasons, referral for extraschedular consideration 
is not warranted.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) and 38 
C.F.R. § 4.3, but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a disability rating higher than 20 
percent for diabetes mellitus.

The Veteran may always initiate a claim for an increased 
rating in the future if there is an increase in the severity 
of his diabetes mellitus. 


ORDER

Entitlement to a disability rating in excess of 20 percent 
for diabetes mellitus is not warranted.  To this extent, the 
appeal is denied.


REMAND

With respect to the Veteran's claim for a higher initial 
evaluation for his PTSD and the TDIU issue, the Board finds 
that additional development is necessary prior to final 
appellate review.  

The RO granted service connection for PTSD in a May 2006 
rating decision and assigned a 30 percent disability rating, 
effective June 17, 2003.

The Veteran was last afforded a VA examination in June 2008.  
During the September 2009 Board hearing, the Veteran 
testified that his PTSD has increased in severity since his 
last VA examination.  Moreover, the Veteran's son testified 
that the Veteran's memory had notably diminished in the past 
year.  While a new examination is not required simply because 
of the time which has passed since the last examination, VA's 
General Counsel has indicated that a new examination is 
appropriate when there is an indication of an increase in 
severity since the last examination.  VAOPGCPREC 11-95 
(1995).  

In this case, given the report of the Veteran's PTSD 
symptoms, the Board finds that another examination of the 
Veteran would be helpful in ascertaining the degree of 
impairment attributable to his service-connected PTSD.  The 
Board also notes that the Veteran testified that he would be 
willing to report for such an examination.

Additionally, the Board observes that the VA examiner noted 
during the June 2008 examination that the Veteran saw his 
mental health physician in May 2008, a Dr. Betty Ang, and he 
reported that he receives individual therapy.  The Board 
notes that the most recent VA treatment record associated 
with the claims file is from March 2007.  Thus, it appears 
that the Veteran may have been receiving relevant ongoing 
treatment for his PTSD from the VA healthcare system, that 
some of the associated treatment records may not be in the 
claims file, and that the treatment records would be 
pertinent to his claim.  See Moore v. Shinseki, 555 F.3d 1369 
(Fed. Cir. 2009).  VA is required to obtain VA treatment 
records relevant to the Veteran's claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  As such, the RO should obtain 
any additional VA treatment records relevant to the appeal.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 612-13 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain any recent VA 
treatment records (not already of record) 
relevant to the appeal, specifically 
including records from Dr. Betty Ang.

2.  The Veteran should be scheduled for an 
appropriate VA examination to determine 
the current severity of his PTSD.  It is 
imperative that the claims folder be 
reviewed in conjunction with the 
examination.  

After reviewing the claims file and 
examining the Veteran, the examiner should 
ascertain the current severity of the 
Veteran's PTSD.  Appropriate examination 
findings should be reported to allow for 
evaluation of the Veteran's PTSD under 38 
C.F.R. § 4.130, Diagnostic Code 9411 
(2009).  A Global Assessment of 
Functioning (GAF) score should be 
reported.

The examiner should also specifically 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that the Veteran's 
service-connected PTSD (without regard to 
age or nonservice-connected disabilities) 
renders him unable to obtain and retain 
gainful employment.  All opinions and 
conclusions expressed must be supported by 
a complete rationale in the report.  

3.  After completion of the above and any 
further development deemed necessary by 
the RO/AMC, the RO/AMC should review the 
expanded record and determine whether a 
higher rating is warranted for PTSD.  The 
RO/AMC should also develop and formally 
adjudicate the TDIU claim.  The Veteran 
should then be furnished an appropriate 
supplemental statement of the case 
addressing both the PTSD and the TDIU 
issues, and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review of both the PTSD and the 
TDIU issues.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


